Citation Nr: 1530525	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for residuals of cold injury, right foot, with pes planus and plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 30 percent for residuals of cold injury, left foot, with pes planus and plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a cesarean section, to include an abdominal scar with keloid formation and adhesions.

4.  Entitlement to service connection for a right index finger disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a cervical spine disability, to include scoliosis.

7.  Entitlement to service connection for a respiratory disability, to include sinusitis and rhinitis.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for headaches, secondary to sinusitis and hypertension.

11.  Entitlement to service connection for dizziness/vertigo, to include as secondary to hypertension.

12.  Entitlement to service connection for an acquired psychiatric disability, to include depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to February 1984.  She also has unconfirmed duty in the Inactive Ready Reserve (IRR).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a March 2015 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that as agreed to during the March 2015 Video Conference hearing, and discussed further below, the issue of entitlement to service connection for adhesions has been combined with the issue of entitlement to an increased rating for residuals of a cesarean section, to include an abdominal scar with keloid formation, and the issues of entitlement to service connection for right and left foot edema have been combined with the issue of entitlement to an increased rating for residuals of cold injury, right foot, with pes planus and plantar fasciitis, and entitlement to an increased rating for residuals of cold injury, left foot, with pes planus and plantar fasciitis. 

Additionally, the Board notes that the Veteran has been seeking an increased initial evaluation for her service-connected bilateral foot conditions of cold injuries, pes planus and plantar fasciitis. In a December 2008 rating decision service-connection was originally awarded for these conditions, and a separate 10 percent rating assigned for right foot cold injury, left foot cold injury, and bilateral pes planus with plantar fasciitis. In an August 2014 rating decision, the bilateral pes planus with plantar fasciitis was combined with the residuals of cold injuries for both feet, and a 30 percent evaluation was assigned for the right and left feet separately. Because this resulted in an overall increase in the evaluation of the Veteran's service-connected foot disabilities, and none of the conditions were protected, there is no reduction or restoration issue present, and the issues on the title page of this decision are deemed accurate.

Additionally, the Board notes that the record was held open for 30 days after the hearing, until May 4, 2015, so that the Veteran could submit additional evidence. Prior to May 4, 2015, the Veteran contacted the RO to seek an unspecified amount of additional time to submit evidence in support of her claims. More than 60 days has passed since this request, and no additional evidence has been submitted. Accordingly, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of her claims as ample time, more than 90 days, has passed for her to obtain and submit evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right index finger disability; a low back disability; a cervical spine disability, including scoliosis; dizziness/vertigo; a respiratory disability, to include sinusitis and rhinitis; asthma; hypertension; and headaches; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of cold injury, right foot, with pes planus and plantar fasciitis, is manifested by pain on use and manipulation; swelling; calluses; decreased longitudinal arch on standing; pain and cold sensitivity; hyperhidrosis; numbness; nail abnormalities; X-ray evidence of osteoarthritis; and associated functional impairment; there is no complete paralysis of either foot.

2.  The Veteran's residuals of cold injury, left foot, with pes planus and plantar fasciitis, is manifested by pain on use and manipulation; swelling; calluses; decreased longitudinal arch on standing; pain and cold sensitivity; hyperhidrosis; numbness; nail abnormalities; X-ray evidence of osteoarthritis; pain on manipulation of the feet, heel pain, and swelling of the heels and feet, associated with pes planus and plantar fasciitis; and associated functional impairment; there is no complete paralysis of either foot.

3.  The Veteran's residuals of a cesarean section, to include an abdominal scar with keloid formation and adhesions, is manifested by a 16cm linear scar that is stable, but painful and tender with palpation, and does not cause any functional impairment.

4.  A psychiatric disability was not present in service or for years thereafter, and is not related etiologically related to service or to an incident of service origin.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of cold injury right foot, with pes planus and plantar fasciitis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7122 (2014).

2.  The criteria for a rating in excess of 30 percent for residuals of cold injury left foot, with pes planus and plantar fasciitis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.10, 4.21, 4.104, Diagnostic Codes (DC) 7156 and 7122 (2014).

3.  The criteria for a rating in excess of 10 percent for residuals of a cesarean section, to include an abdominal scar with keloid formation and adhesions have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

4.  An acquired psychiatric disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims for increased ratings, the appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id. There has been no allegation or evidence of prejudice.

In a March 2008 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate her claims.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the March 2008 and June and July 2009 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was also afforded VA examination for all her claimed disabilities in November 2008 and November 2013.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to all of the Veteran's claims except the claims discussed in the remand section below.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as psychosis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With chronic disease shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  The provisions of § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show complaints of excessive nervousness and worry and counseling for domestic abuse during military service.  The Veteran also reported occasional worry/nervousness in her Report of Medical History completed at the time of her reenlistment examination in May 1988.  However, the Veteran was not diagnosed with or treated for any chronic psychiatric disability during service and no chronic psychiatric disability was noted at the time of her discharge.  

Post-service treatment records show treatment for depression as early as 1991, as well as treatment for symptoms diagnosed as adjustment disorder from November 2010 to September 2012.  As discussed further below, a November 2013 VA examiner found that the Veteran did not meet the criteria under DSM-V for a diagnosis of a formal psychiatric disability.  However, as the Veteran filed her claim for depression in 2008, and she has been treated for depression and other psychiatric symptoms, diagnosed as adjustment disorder since that time, resolving all reasonable doubt in the Veteran's favor, the Board finds that there is evidence of a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").

However, the Board finds that the evidence of record does not show that any of the diagnoses made during the appeal period, and prior to the November 2013 VA examination, have been linked to the Veteran's active military service.  In this regard, as noted above, the November 2013 VA examiner concluded that the Veteran does not currently meet the DSM-V diagnostic criteria for any formal psychiatric disability.  With regard to the Veteran's previous psychiatric diagnoses, the examiner opined that they were not related to or caused by the symptoms shown during her active military service.  In rendering his opinion, the examiner noted that the Veteran was not diagnosed with or treated for a psychiatric disability in service, and that her post-service depressive disorder developed as a result of severe post-service stressful events and subsequently resolved.  There is no other evidence, VA or private, otherwise linking any current psychiatric disability to service.  

The Board acknowledges the Veteran's belief that she has an acquired psychiatric disorder.  In this regard, the Veteran is competent to report when she began experiencing psychiatric symptoms; however, as a layperson lacking in medical training and expertise, she cannot provide a competent opinion on matters as complex as the diagnosis and etiology of her symptoms.  As such, her lay assertions regarding a diagnosis and causation of an acquired psychiatric disorder are of no probative value.  Further, even if her opinion regarding the etiology of a current diagnosis of an acquired psychiatric disorder was afforded some probative value, it is far outweighed by the opinion provided by the VA examiner who has greater training and expertise than the Veteran in diagnosing and assessing a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1),(2) (2014).  Accordingly, there is no competent evidence of a link between the Veteran's psychiatric symptoms and her active service.

For the reasons and bases stated above, the Board finds that service connection for an acquired psychiatric disorder, to include depression and adjustment disorder, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cold Injury Residuals of the Right and Left Foot, with Pes Planus and Plantar Fasciitis, to include Edema

The Veteran's residuals of cold injuries of the feet are rated under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122.  Under DC 7122, a 10 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 40 percent rating is warranted for complete paralysis of the foot (resulting from cold injury) whenever the following findings are shown: foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.104, DC 7122.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately rated unless they are used to support a rating under DC 7122.  A second note provides that each affected part is to be rated separately.  38 C.F.R. § 4.104, DC 7122, Notes (1) and (2) (2014).

None of the medical evidence of record, including VA treatment records, private treatment records, or the reports of VA examinations in November 2008 and November 2013, shows that the Veteran meets the criteria for a disability rating in excess of 30 percent under DC 7122 at any time during the appeal period.  Specifically, there is no evidence of any of the symptoms comparable to complete paralysis of the right or left foot, noted in DC 7122.  Therefore, a rating in excess of 30 percent is not warranted for the right or left foot disability at any time during the appeal period.

With regard to whether a higher rating is possible under other Diagnostic Codes, or whether a separate rating is possible under another Diagnostic Code, the Board finds that no such additional or higher compensation is warranted. Under DC 5276, a 10 percent rating is assigned for moderate impairment due to bilateral or unilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilis, pain on manipulation and use of the feet; a 30 percent rating is assigned for severe impairment due to bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; and a 50 percent rating for bilateral pes planus requires pronounced impairment with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. Thus, a higher rating under this provision is not possible, as the highest rating for a bilateral condition is 50 percent, and currently under DC 7122, the Veteran is receiving two separate 30 percent evaluations for her service-connected foot disability. 

Moreover, there is no basis for a separate rating for symptoms not contemplated in DC 7122. The Veteran's primary complaint regarding her bilateral foot condition, as confirmed in her March 2015 Board hearing, is that she should also be compensated for the edema or swelling in the feet, she experiences.  Specifically, she reported that her feet swell and that she experiences pain and swelling in her heels.  However, the Board notes that the diagnostic code that considers tenderness of the plantar surfaces (heel) of the feet and swelling on use of the foot is DC 5276, for acquired flatfoot (pes planus).  

As noted above, the 30 percent evaluation under DC 7122 includes symptoms of arthralgia or other pain in the feet.  The RO cannot compensate the Veteran for the same symptomatology under separate DCs without violating the rule against pyramiding.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  DC 7122 provides the higher rating for the Veteran's symptoms associated with her bilateral pes planus and plantar fasciitis, and as such, the RO combined her foot disabilities under DC 7122 and assigned the separate 30 percent ratings currently in effect.

As noted above, the Veteran is already being compensated for her bilateral pes planus and plantar fasciitis, which include her reported symptoms of pain on manipulation and use of the feet, in the currently assigned 30 percent evaluations under DC 7122, and assigning a separate rating under DC 5276 for this same symptomatology would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  In order for the Veteran to receive a higher rating under DC 5276 for pain on manipulation and use and swelling on use, there must also be evidence of marked deformity and characteristic callosities.  The evidence of record does not show that these additional criteria are met.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable evaluation for edema for either foot.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected right and left foot disabilities varied to such an extent that ratings greater or less than the ratings currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to ratings in excess of 30 percent for right and left foot residuals of cold injury with pes planus and plantar fasciitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



Residuals of a C-Section, to include Abdominal Scars and Adhesions

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.

On VA examination in November 2008, the Veteran presented with a midline sub-umbilical to suprapubic vertical scar, measuring 14cm in length and 2.5cm in width, at its widest area.  The Veteran complained of pain and irritation, produced by clothing and some movements, as well as keloid formation.  She reported having steroid injections and shaving of the keloid to reduce its size, and claimed that she was unable to perform sit ups or put excessive pressure on the scar area.  On examination, the scar was raised, hyperpigmented, and had keloid formation at the distal end.  The examiner noted that the scar was disfiguring in the lower abdomen.  The scar was painful and tender to palpation, and there was evidence of adherence to the underlying tissue near the distal end of the scar.  

On VA examination in November 2013, the Veteran complained of a chronic pulling sensation in her abdominal scar, made worse with forward bending, twisting and reaching, and reported that the scar was sensitive when clothing rubs up against it and when it itches and becomes dry.  The examiner noted that the Veteran had one abdominal scar, 16 cm long, linear and stable, with no disfigurement, but painful to palpation.  The examiner also noted that the upper and lower extremities and posterior trunk were not affected by the abdominal scar, that there was no muscle or nerve damage caused by the scar, and that the scar did not cause any functional impairment or affect the Veteran's ability to work.  

During her March 2015 Video Conference hearing, the Veteran reported that due to her scar adhesions, which are sore to the touch, she is not able to do sit ups or wear any type of clothing with a belt or buckle because when things press up against her scar, it causes her great discomfort.

Based on this evidence, the Board finds that an increased or separate rating is not warranted for the Veteran's scar.  In this regard, the Veteran's scar, which is only 14-16cm long (not large enough to warrant higher ratings under the applicable diagnostic codes which evaluate scars based on surface area) has consistently been found to be stable, is neither deep nor causing any limitation of motion of the extremities or posterior trunk, and causes no other disabling effects.  With regard to functional impairment, the Veteran has reported that she is unable to perform sit ups, that certain movements, such as forward bending, twisting and reaching cause her discomfort and pain, and that she is restricted in the type of clothing she can wear due to the pain and discomfort from her scar.  However, there has been no evidence presented to show that she has any residual muscle or nerve damage from her scar, or evidence that she has trouble walking, running, sitting, sleeping, dressing, driving, eating, or using the bathroom, or any other functional impairment, due to her abdominal scar.  

The Veteran reported during her March 2015 Board hearing that the adhesions from her scar cause her a great deal of pain on the inside of her abdomen, and that she should be separately compensated for them.  However, the Board notes that the Veteran is not entitled to more than a 10 percent evaluation for the pain associated with her scar, under any of the applicable diagnostic codes.  Therefore, to assign the Veteran a separate compensable evaluation for her adhesions (internal scar tissue) would constitute pyramiding, which as noted above, is prohibited.  See 38 C.F.R. § 4.14.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected abdominal scar varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for abdominal scar with keloid formation and adhesions, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disability is denied.

An rating greater than 10 percent for residuals of a cesarean section, to include an abdominal scar with keloid formation and adhesions, is denied.

An rating greater than 30 percent for residuals of cold injury, right foot, with pes planus and plantar fasciitis is denied.

An rating greater than 30 percent for residuals of cold injury, left foot, with pes planus and plantar fasciitis is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).


Right Finger Fracture

During her March 2015 Video Conference hearing, the Veteran reported that she injured her right index finger the early 1990's, while stationed at Fort McClellan, Alabama, during a period of reserve duty in the Inactive Ready Reserve (IRR).  She also claims that she was treated for the injury in service, but the treatment was not documented.  

Service treatment records are negative for any evidence of a right finger injury or disability during active duty or at the time of the Veteran's discharge.  However, as noted above, the Veteran reported that her right finger injury occurred during reserve duty in the 1990's at Fort McClellan, Alabama.  Specifically, she reported that she served in the IRR from approximately 1984 to 1995.  However, there is no indication in the record that the RO has attempted to obtain her reserve records.  Such records could help determine whether the Veteran's claimed right index finger injury occurred during a period of ACDUTRA or INACDUTRA.  In order to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA and to obtain the appellant's complete service treatment records and complete service personnel records, and to associate them with the claims file.

As it appears that there may be available service records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  
38 C.F.R. § 3.159(e).

The Veteran was afforded a VA examination for her claimed right finger disability in November 2013.  She was diagnosed with a right finger fracture, and the examiner opined that the disability was not related to a right finger condition during active military service.  The rationale given was that the Veteran's service treatment records are silent for any right index finger condition or treatment, and the Veteran's
separation examination showed no right index finger condition.  

Because outstanding service records may be present, and if it is determined that the Veteran injured her right index finger during a period of ACDUTRA or INACDUTRA while serving in the Army Reserves, then the examiner would not have considered an accurate history before rendering his negative opinion, and the opinion would be inadequate for evaluation purposes.  

Lumbar Spine Disability

The Veteran contends that she has a current low back disability that developed as a result of her carrying heavy equipment in service.  

Service treatment records show that the Veteran was treated for low back pain associated with her pregnancy in 1982.  However, there was no low back disability noted at the time of her discharge in January 1984.  

The Veteran reported in her May 1988 Report of Medical History, completed during a reenlistment examination, that she had experienced back pain, due to pregnancy.  Post-service medical evidence of record shows treatment for neck and mid-back pain several years after her discharge, and a diagnosis of disc bulge in the thoracic spine, as well as a herniated cervical disc.  The records also show that the Veteran began reporting neck and mid-back pain following an automobile accident in September 2004.

The Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had been diagnosed with a back strain since 1992.  The only abnormal findings were limitation of flexion, with consideration of pain.  However, the Board notes that the examination report indicates that no X-rays of the lumbar spine were taken.  The examiner opined that it is less likely than not that the
Veteran suffers from any current residuals or disability from her in-service low back pains as such was associated with pregnancy and resolved after birth, and the separation examination was silent for any chronic back condition.  The examiner concluded instead that the Veteran's current back condition is more likely than not related to a post-service injury, deconditioning and normal age progression.

The Board notes that the Veteran reported during her March 2015 Video Conference hearing that because she was pregnant at the time of her discharge, she was not given a very thorough examination and was not able to have X-rays of her spine taken.  She also testified that her back pain did not alleviate after she gave birth, and that she continued to have lower and upper back pain since her military service.  Because the November 2013 VA examiner did not consider the Veteran's reports of back pain in service before, during and after her pregnancy, his opinion did not consider an accurate history, and is therefore, inadequate for evaluation purposes.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current lumbar spine disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Cervical Spine Disability, to include Scoliosis

The Veteran contends that her pre-existing scoliosis was aggravated during military service, as a result of carrying heavy equipment.

Service treatment records (STR) show that at the time of her entrance examination, the Veteran was noted to have scoliosis at 10 degrees.  There was no indication that her scoliosis had increased in severity at the time of her discharge in January 1984.  

Post-service medical evidence of record shows treatment for neck and mid-back pain several years after her discharge, and a diagnosis of disc bulge in the thoracic spine, as well as a herniated cervical disc.  In addition, private treatment records show that the Veteran was noted to have 40 degree levoscoliosis of the upper thoracic spine in February 2007.  The records also show that the Veteran began reporting neck and mid-back pain following an automobile accident in September 2004.

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed scoliosis and opined that it is less likely than not that the Veteran's pre-service scoliosis (cervical-thoracic spine) was permanently aggravated beyond normal progression during her military service.  His rationale was that scoliosis was noted on entrance examination in September 1981; the Veteran had no treatment while in service; the Veteran had no restrictions with her duties while on active duty because of the scoliosis; and the separation examination was silent for any chronic neck condition.  He concluded that the Veteran's current neck condition is more likely than not related to a post-service injury, deconditioning and normal age progression.

However, as noted above, the Veteran reported during her Video Conference hearing that she had upper and lower back pain before, during and after her pregnancy during active duty and continuously since service, and also that because she was pregnant at the time of her discharge, she was not given a very thorough examination and was not able to have X-rays of her spine taken.  Furthermore, as noted above, private treatment records show that the Veteran was noted to have 40 degree levoscoliosis of the upper thoracic spine in February 2007.  The VA examiner did not consider the Veteran's reports of continuous back pain in service and afterwards, or the private treatment records showing an increase in her scoliosis.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Therefore, the Board finds that a new examination and medical opinion is needed to determine whether any current cervical spine disability, including scoliosis, was incurred or aggravated during the Veteran's active military service, or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 5103A(d) (West 2014).

Respiratory Disability, to include Sinusitis and Rhinitis

The Veteran contends that she has currently diagnosed sinusitis related to her active military service.  Service treatment records show that she reported being diagnosed with sinusitis in service, but as discussed further below, the post-service medical evidence shows diagnoses of rhinitis.  The Board notes that the claimed sinusitis and rhinitis are manifested by similar symptoms, and therefore, finds that the Veteran is seeking service connection any respiratory disability, regardless of how those symptoms have been described or diagnosed during the appeal period.  Accordingly, the Board will consider both of these disabilities as part of the Veteran's claim, and has recharacterized the issue on appeal as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Service treatment records show complaints of cold symptoms, such as cough with productive sputum, sore throat, runny nose, stuffy nose, and ear aches, and diagnoses of upper respiratory infections, strep throat and colds.  The Veteran also reported in her May 1988 Report of Medical History completed during a reenlistment examination that she had ear, nose and throat trouble due to colds, and that had strep throat, frequent colds, bronchitis and sinusitis in 1983.  

The Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had initially been diagnosed with allergic rhinitis in 2009, and that she had a current diagnosis of rhinitis.  The examiner opined that it is at least as likely as not that the Veteran suffers from any current residuals or disability from her in-service sinusitis, as her service treatment records are silent for any treatment in service and her separation examination was normal.  

Sinusitis and other respiratory disabilities, including rhinitis, are manifested by symptoms that the Veteran is competent to report, and the Board finds the Veteran's reports credible.  In addition, the Board notes that the examiner did not consider the Veteran's history noted above of in-service respiratory symptoms.  As the VA examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current respiratory disability, including sinusitis and rhinitis, is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Asthma

As noted above, service treatment records show complaints of coughing with productive sputum and diagnoses of upper respiratory infections and colds.  The Veteran also reported in her May 1988 Report of Medical History completed during a reenlistment examination, that she had asthma, associated with shortness of breath and a chronic cough due to bronchitis and asthma.  

During her March 2015 Video Conference hearing, the Veteran reported that she received treatment for asthma around 1984 from a private doctor, but because the doctor is now deceased, she is unable to obtain the records of that treatment.  In her aforementioned May 1988 Report of Medical History, completed at the time of her reenlistment, the Veteran reported having asthma and other respiratory symptoms.  Post-service medical evidence of record shows treatment for asthma several years after the Veteran's discharge.

The Veteran was afforded a VA examination in November 2013.  The examiner noted the Veteran's reports of asthma since military service and indicated that she had a current diagnosis of asthma.  The examiner opined that as the service treatment records were negative for any diagnosis or treatment for asthma and her separation examination did not note a diagnosis of asthma, it is less likely than not that she suffers from any current residuals or disability from her in-service asthma.  

Asthma is manifested by symptoms that the Veteran is competent to report, and the Board finds the Veteran's reports credible.  In addition, the Board notes that the examiner did not consider the Veteran's history noted above of in-service respiratory symptom, including coughing with productive sputum.  As the VA examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently diagnosed asthma is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Hypertension

Service treatment records show that the Veteran was hospitalized for observation in September 1982, while pregnant, due to severe preeclampsia.  She had a blood pressure of 150/100 at that time.  One day after her admission, she was taken for an emergency cesarean section.  The hospital note indicates that postoperatively, she did well except that her blood pressure continued to oscillate.  During her postoperative period, it was necessary to start her on two medications, which helped to control her blood pressure.  She was discharged eight days later with a diagnosis of severe preeclampsia.  She was prescribed Hydrochlorothiazide, one of the blood pressure medications she was given while hospitalized, and it was noted that it was possible that her medications would be discontinued at her two-week followup.


In her aforementioned May 1988 Report of Medical History, completed during a reenlistment examination, the Veteran reported that she had high blood pressure due to severe preeclampsia and stress in September 1982.  Post-service medical evidence shows treatment for hypertension several years after the Veteran's discharge.

During her March 2015 Video Conference hearing, the Veteran reported that she experienced preeclampsia again while pregnant with her second child, whom she was pregnant with in February 1984 when she was discharged due to her pregnancy (Chapter 8), and gave birth to in March 1984.  She also testified that she continued to have high blood pressure after both births, and after her pregnancy-related preeclampsia resolved.  She reported that she received treatment in 1984 for high blood pressure from the private doctor who delivered her second child, but because the doctor is now deceased, she is unable to obtain the records of that treatment.  Post-service medical evidence of record shows that the Veteran received treatment for hypertension, several years after her discharge.

The Veteran was afforded a VA examination in November 2013.  The examiner confirmed the Veteran's diagnosis of hypertension, and opined that is less likely than not that the Veteran suffers from any current residuals or disability from her in-service hypertension, as the hypertension resolved after the delivery of her baby and her separation examination was normal.

However, as noted above, the Veteran did continue to have elevated blood pressure readings for days after the delivery of her child, and she reported during her Video Conference hearing, that she continued to have problems with high blood pressure after her discharge from service.  The Board notes further that because the Veteran was pregnant again at the time of her discharge in 1984, and again experiencing preeclampsia (high blood pressure associated with the pregnancy), it is not possible to determine if she would have had the same elevated blood pressure readings if she were not pregnant.  The November 2013 examiner did not discuss any of this when rendering his negative opinion.  As the VA examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed hypertension is necessary.  
38 U.S.C.A. § 5103A(d) (West 2014).

Headaches

The Veteran does not contend and the evidence does not show that she has headaches directly related to her active military service.  Rather, she contends that she has headaches, secondary to her high blood pressure and sinusitis, which she believes are directly related to service.  

Service treatment records are negative for any evidence of headaches, and the post-service medical evidence of record does not show that the Veteran's currently diagnosed headaches are related to her active military service or a service-connected disability.  

The Veteran was afforded a VA examination in November 2013.  The examiner opined that the Veteran's current headaches are related to neck tension and sinus pressure.  See November 2013 VA examination.  The Board also notes that the Veteran is currently service-connected for a cervical spine disability.  The examiner did not give a rationale for his opinion. Based on this evidence, the Board finds that a new examination and medical opinion as to the etiology of any currently diagnosed headaches is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

In addition, as noted above, the Board is remanding the claims for service connection sinusitis and hypertension for additional development.  Should the claim for service connection for hypertension or the claim for service connection for sinusitis, both currently on appeal, be granted, it could affect the outcome of the claim for service connection for headaches.  Therefore, these claims are inextricably intertwined, and adjudication of the headaches claim must be deferred, and it must therefore be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Dizziness/Vertigo

Service treatment records show that the Veteran was treated for dizziness, attributed to her pregnancy in April 1982, and she was treated for dizziness again in May 1983, probably related to stress.  There was no diagnosis of a disability related to dizziness at the time of her separation examination in January 1984.  However, a report of medical history completed at the time of her reenlistment in May 1988 shows that the Veteran reported occasional dizziness, unrelated to pregnancy.  

The Veteran was afforded a VA examination in November 2013 in response to her claim.  The examiner opined that it is less likely than not that any current dizziness-vertigo is related to service as the dizziness resolved after delivery of the Veteran's baby, and her separation examination was silent for any chronic dizziness/vertigo.  As noted above, the Veteran continued to report dizziness years after the birth of her second child.  As the VA examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that the Veteran reported during her March 2015 Video Conference hearing that her current dizziness may be related to her high blood pressure.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current dizziness/vertigo is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  The appellant should be sent VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

3.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

4.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records and service personnel records pertaining to the appellant's period of service in the Inactive Ready Reserve from 1984 to 1995.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The appellant should be asked to submit copies of any pertinent records in her possession.

5.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current right index finger disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right index finger disability is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, afford the Veteran a VA examination to determine the etiology of any current lumbar spine disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions. If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Then, afford the Veteran a VA examination to determine the etiology of any current cervical spine disability, to include scoliosis.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disability, other than scoliosis, is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

The examiner should also provide an opinion as to whether any diagnosed scoliosis clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).
 
A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Then, afford the Veteran a VA examination to determine the etiology of any current respiratory disability, including sinusitis, rhinitis, and asthma.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability, including sinusitis or rhinitis, is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed hypertension.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hypertension is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions. Specifically, the examiner should consider the Veteran's reports that her hypertension continued after the end of her pregnancy. If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed headaches.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed headaches are etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

The examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed headaches were caused or aggravated by any diagnosed cervical spine disability, including scoliosis.


The examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed headaches were caused or aggravated by any currently respiratory disability, including sinusitis and rhinitis.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater ) that any currently diagnosed headaches were caused or aggravated by any currently diagnosed hypertension.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

11.  Then, afford the Veteran a VA examination to determine the etiology of any current disability manifested by dizziness or vertigo.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability manifested by dizziness or vertigo is etiologically related, in whole or in part, to the Veteran's active service or any verified period of ACDUTRA or INACDUTRA.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater ) that any currently diagnosed disability manifested by dizziness or vertigo was caused or aggravated by any currently diagnosed hypertension.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

12.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

13.  Then readjudicate the Veteran's remaining claims for service connection.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


